  Case 5:19-cv-01124-DEP Document 18 Filed 11/16/20 Page 1 of 19




            IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF NEW YORK
_________________________

SHAQUANA H., O/B/O D.H., JR.,

                 Plaintiff,
           v.                                   Civil Action No.
                                                5:19-CV-1124 (DEP)

COMMISSIONER OF SOCIAL
 SECURITY,

                 Defendant.

__________________________

APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF

OLINSKY LAW GROUP                         MELISSA PALMER, ESQ.
300 South State Street
Syracuse, NY 13202

FOR DEFENDANT

HON. ANTOINETTE L. BACON                  HUGH D. RAPPAPORT, ESQ.
Acting United States Attorney             Special Assistant U.S. Attorney
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                  ORDER

     Currently pending before the court in this action, in which plaintiff
   Case 5:19-cv-01124-DEP Document 18 Filed 11/16/20 Page 2 of 19




seeks judicial review of an adverse administrative determination by the

Commissioner of Social Security, pursuant to 42 U.S.C. §§ 405(g) and

1383(c)(3), are cross-motions for judgment on the pleadings.1 Oral

argument was heard in connection with those motions on November 22,

2020, during a telephone conference conducted on the record. At the

close of argument, I issued a bench decision in which, after applying the

requisite deferential review standard, I found that the Commissioner=s

determination resulted from the application of proper legal principles and is

supported by substantial evidence, providing further detail regarding my

reasoning and addressing the specific issues raised by the plaintiff in this

appeal.

      After due deliberation, and based upon the court=s oral bench

decision, which has been transcribed, is attached to this order, and is

incorporated herein by reference, it is hereby

      ORDERED, as follows:

      1)     Defendant=s motion for judgment on the pleadings is



      1       This matter, which is before me on consent of the parties pursuant to 28
U.S.C. ' 636(c), has been treated in accordance with the procedures set forth in
General Order No. 18. Under that General Order once issue has been joined, an action
such as this is considered procedurally, as if cross-motions for judgment on the
pleadings had been filed pursuant to Rule 12(c) of the Federal Rules of Civil
Procedure.

                                          2
  Case 5:19-cv-01124-DEP Document 18 Filed 11/16/20 Page 3 of 19




GRANTED.

      2)    The Commissioner=s determination that the plaintiff’s son was

not disabled at the relevant times, and thus is not entitled to benefits under

the Social Security Act, is AFFIRMED.

      3)    The clerk is respectfully directed to enter judgment, based

upon this determination, DISMISSING plaintiff=s complaint in its entirety.




Dated:      November 16, 2020
            Syracuse, NY




                                      3
Case 5:19-cv-01124-DEP Document 18 Filed 11/16/20 Page 4 of 19



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
SHAQUANA H., O/B/O D.H., JR.,
                                   Plaintiff,

-v-                                    5:19-CV-1124

COMMISSIONER OF SOCIAL SECURITY,

                                   Defendant.
------------------------------------------------------x


                  TRANSCRIPT OF PROCEEDINGS
            BEFORE THE HONORABLE DAVID E. PEEBLES
                       November 5, 2020
        100 South Clinton Street, Syracuse, New York



For the Plaintiff:
(Appearance by telephone)

      OLINSKY LAW GROUP
      300 South State Street
      Suite 420
      Syracuse, New York 13202
      BY: MELISSA A. PALMER, ESQ.

For the Defendant:
(Appearance by telephone)

      SOCIAL SECURITY ADMINISTRATION
      J.F.K. Federal Building, Room 625
      15 New Sudbury Street
      Boston, Massachusetts 02203
      BY: HUGH RAPPAPORT, ESQ.




      Hannah F. Cavanaugh, RPR, CRR, CSR, NYACR, NYRCR
            Official United States Court Reporter
                   100 South Clinton Street
                Syracuse, New York 13261-7367
                        (315) 234-8545
     Case 5:19-cv-01124-DEP Document 18 Filed 11/16/20 Page 5 of 19

                 SHAQUANA H., O/B/O D.H., JR. v. SOCIAL SECURITY                  2


 1                 (The Court and all parties present by telephone.

 2    Time noted:    1:23 p.m.)

 3                 THE COURT:   Let me begin by thanking you both for

 4    excellent presentations.      I found this to be a fascinating case

 5    and somewhat out of the ordinary.

 6                 Plaintiff has commenced this proceeding on behalf of

 7    her infant -- I shouldn't say infant -- child/son to challenge

 8    an adverse determination by the Commissioner of Social Security

 9    finding at the relevant times that her son was not disabled and,

10    therefore, ineligible for the Supplemental Security Income

11    benefits sought.     The challenge is brought pursuant to 42,

12    United States Code, Sections 405(g) and 1383(c)(3).

13                 The background is fairly easily stated and is as

14    follows:    The plaintiff's son was born in August of 2007.             He is

15    currently 13 years of age.       He lives in Syracuse, New York in a

16    house with his mother who is single.        There is a father who is

17    somewhat involved in the son's upbringing.         Plaintiff's son

18    attends Delaware Academy in Syracuse, New York.          He is in

19    special education classes for all subjects in a 12-to-1-to-1

20    ratio setting.     The plaintiff's son finished fifth grade in June

21    of 2008.    His fifth grade teacher was Brian Kerwin.           Brian

22    Kerwin has submitted a questionnaire response that is part of

23    the record in this case and we'll discuss that in a moment.

24                 Plaintiff is classified in his Individualized

25    Educational Plan as learning disabled in reading and math.


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-01124-DEP Document 18 Filed 11/16/20 Page 6 of 19

                 SHAQUANA H., O/B/O D.H., JR. v. SOCIAL SECURITY           3


 1    That's at page 219.      There is evidence of some past disciplinary

 2    issues, although as we'll discuss in a moment, there are also

 3    some positive reports concerning his behavior.          Plaintiff

 4    started in regular classes and is still considered to be on

 5    track for a regents diploma.

 6                 Plaintiff was psychiatrically examined by Dr. Jeanne

 7    Shapiro on July 14, 2016, at a time when he was entering fourth

 8    grade.    The report of Dr. Shapiro is at pages 286 to 289 of the

 9    Administrative Transcript.       Dr. Shapiro did not make any

10    psychiatric diagnosis, but did note that intellectual disability

11    should be ruled out.

12                 In terms of activities of daily living, plaintiff's

13    son is able to groom and dress himself, although his mother

14    testified that he does not do particularly well in matching

15    clothes.    My wife says I don't, either.       He socializes with

16    friends and family.      He swims, plays outside, rides his bicycle,

17    and plays video games and particularly likes a racing video

18    game, according to his mother.

19                 Procedurally, plaintiff applied for Supplemental

20    Security Income Title XVI benefits on behalf of her son on

21    May 20, 2016, claiming disability based on her son's learning

22    disability, anger, and frustration at times, and aggressive

23    behaviors at school.      That's noted at page 145 of the

24    Administrative Transcript.

25                 A hearing was conducted on July 24, 2018, by


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-01124-DEP Document 18 Filed 11/16/20 Page 7 of 19

                SHAQUANA H., O/B/O D.H., JR. v. SOCIAL SECURITY                4


 1    Administrative Law Judge Elizabeth Koennecke.          ALJ Koennecke

 2    issued an unfavorable decision on September 18, 2018.           That

 3    became a final determination of the agency on July 10, 2019,

 4    when the Social Security Administration Appeals Council denied

 5    plaintiff's request for a review.        This action was commenced on

 6    September 11, 2019, and is timely.

 7                 In her decision, ALJ Koennecke applied the familiar

 8    three-step sequential test for determining childhood disability.

 9    At step one, she concluded that plaintiff's son had not engaged

10    in substantial gainful activity during the relevant times.

11                 At step two, she concluded that the plaintiff's son

12    does suffer from severe impairments, including communication

13    impairment and learning disability as falling within the

14    category of 20 C.F.R. Section 416.924(c).

15                 At step three, ALJ Koennecke first concluded that

16    plaintiff's impairments do not meet or medically equal in

17    severity any of the listed presumptively disabling conditions

18    set forth in the Commissioner's regulations.          She then went on

19    to determine whether the plaintiff's impairments were

20    functionally equivalent to any of the listed impairments and

21    found that there were not extreme or -- actually, one extreme or

22    two marked limitations in those domains and, therefore,

23    concluded that plaintiff was not disabled at the relevant times.

24                 As the Commissioner has noted, the Court's role is to

25    determine whether correct legal principles were applied and


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-01124-DEP Document 18 Filed 11/16/20 Page 8 of 19

                SHAQUANA H., O/B/O D.H., JR. v. SOCIAL SECURITY                5


 1    substantial evidence supports the resulting determination.         The

 2    Second Circuit has noted, including in Brault v. Social Security

 3    Administration, 683 F.3d 443 from June of 2012, that this is a

 4    demanding standard.      It is, perhaps, even more exacting than the

 5    clearly erroneous standard.       The Circuit noted in that case that

 6    under the substantial evidence standard, once an ALJ finds a

 7    fact, that fact can be rejected only if a reasonable factfinder

 8    would have to conclude otherwise.

 9                 The plaintiff in this case contends that the

10    Administrative Law Judge's determination is erroneous and,

11    specifically, that she erred in not finding at least marked

12    limitations in two of the domain areas, attending and completing

13    tasks, and caring for yourself.        The framework under which this

14    case is analyzed comes from the 1996 enactment of the Personal

15    Responsibility and Work Opportunity Reconciliation Act of 1996,

16    which took effect on August 22, 1996.         Under that act, an

17    individual under the age of 18 is disabled and thus eligible for

18    SSI benefits if he has a medically determinable physical and

19    mental impairment which results in marked and severe functional

20    limitations and which can be expected to result in death, or

21    which has lasted or can be expected to last for a continuous

22    period of not less than 12 months, 42, United States Code,

23    Section 1383(c), subsection (A)(3)(C)(i).

24                 By regulation, the agency has prescribed a three-step

25    evaluative process, as Judge Koennecke noted, to be employed in


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-01124-DEP Document 18 Filed 11/16/20 Page 9 of 19

                SHAQUANA H., O/B/O D.H., JR. v. SOCIAL SECURITY             6


 1    determining whether a child can meet the statutory definition of

 2    the disability, 20 C.F.R. Section 416.924.         The first step which

 3    bears some similarity to the familiar five-step analysis

 4    employed in adult disability cases requires a determination of

 5    whether the child has engaged in substantial gainful activity.

 6    If not, then the test requires a determination of whether the

 7    child suffers from one or more medically determinable

 8    impairments that either singly, or in combination, are properly

 9    regarded as severe in that they cause more than a minimal

10    functional limitation.      If the existence of a severe impairment

11    is discerned, the agency must then determine whether it meets or

12    equals a presumptively disabling condition identified in the

13    listing of impairments set forth in 24 C.F.R. Part 404, subpart

14    P, appendix 1.     In making that determination, equivalence to a

15    listing can be either medical or functional.

16                 Under final regulations which became effective on

17    January 2, 2001, analysis of functionality is informed by

18    consideration of how a claimant functions in six main areas

19    denominated as domains.      It is specified in 20 C.F.R. Section

20    416.926(a).    The domains are described as broad areas of

21    functioning intended to capture all of what a child can or

22    cannot do, and include:      One, acquiring and using information;

23    two, attending and completing tasks; three, interacting and

24    relating with others; four, moving about and manipulating

25    objects; five, caring for oneself; and six, health and physical


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-01124-DEP Document 18 Filed 11/16/20 Page 10 of 19

                  SHAQUANA H., O/B/O D.H., JR. v. SOCIAL SECURITY             7


 1     wellbeing.

 2                  Functional equivalence is established in the event of

 3     a finding of one extreme limitation, meaning more than marked,

 4     in a single domain.     An extreme limitation is an impairment

 5     which interferes very seriously with the claimant's ability to

 6     independently initiate, sustain, or complete activities.        That

 7     definition is found in 20 C.F.R. Section 416.926(a), subdivision

 8     (E)(3)(i).    Alternatively, a finding of disability is warranted

 9     if a marked limitation is found in any of two of the listed

10     domains.    A marked limitation exists when an impairment

11     interferes seriously with the claimant's ability to

12     independently initiate, sustain, or complete activities.

13                  A marked limitation may arise from several activities

14     or functions that are impaired or even when only one is

15     impaired, as long as the degree of limitation is such as to

16     interfere seriously with the ability to function based on age

17     appropriate expectations, independently, appropriately,

18     effectively, and on a sustained basis.        That's found at 20

19     C.F.R. part 404, subpart P, appendix 1, Section 112.00(c).

20                  In this case, as plaintiff's counsel has noted, when

21     making this analysis, SSR 09-1p makes it clear that the whole

22     child must be examined.      That Social Security ruling provides as

23     follows:    We always evaluate the whole child when we make a

24     finding regarding functional equivalence unless we can make a

25     fully favorable determination or decision without having to do


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-01124-DEP Document 18 Filed 11/16/20 Page 11 of 19

                SHAQUANA H., O/B/O D.H., JR. v. SOCIAL SECURITY             8


 1     so.   The functional equivalence rules require us to begin by

 2     considering how the child functions every day and in all

 3     settings compared to other children the same age who do not have

 4     impairments.

 5                 The ruling goes on to state, you must consider the

 6     following questions:     One, how does the child function?

 7     Functioning refers to a child's activities, that is everything a

 8     child does throughout the day at home, at school, and in the

 9     community such as getting dressed for school, cooperating with

10     caregivers, playing with friends, and doing class assignments.

11     We consider:    What activities the child is able to perform, what

12     activities the child is not able to perform, which of the

13     child's activities are limited or restricted, where the child

14     has difficulty with activities at home, in child care, at

15     school, or in the community, whether the child has difficulty

16     independently initiating, sustaining, or completing activities,

17     the kind of help and how much help the child needs to do

18     activities and how often the child needs it; and three, whether

19     the child needs a structured or supportive setting, the type of

20     structure or support a child needs, and how often the child

21     needs it.

22                 The first of the two domains at issue in this case is

23     attending and completing tasks.       The Administrative Law Judge

24     addressed this domain in page -- pages 21 and 22 of the

25     Administrative Transcript.      That domain is addressed in Social


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-01124-DEP Document 18 Filed 11/16/20 Page 12 of 19

                SHAQUANA H., O/B/O D.H., JR. v. SOCIAL SECURITY                9


 1     Security Ruling 09-4p.      The ruling provides as follows in

 2     connection with that domain:       In the domain of attending and

 3     completing tasks, we consider a child's ability to focus and

 4     maintain attention and to begin, carry through, and finish

 5     activities or tasks.     We consider the child's ability to

 6     initiate and maintain attention, including the child's alertness

 7     and ability to focus on an activity or task despite distractions

 8     and to perform tasks in an appropriate pace.         We also consider

 9     the child's ability to change focus after completing a task and

10     to avoid impulsive thinking and acting.        Finally, we evaluate

11     the child's ability to organize, plan ahead, prioritize

12     completing tasks, and manage time.        Further on it states, the

13     domain of attending and completing tasks covers only the mental

14     aspects of task completion, such as the mental pace that a child

15     can maintain to complete a task.

16                 The ruling goes on to give examples depending upon

17     the age of the claimant's child involved.         When it comes to a

18     child -- school aged children, which plaintiff's son qualifies

19     as, the following examples are given:        Focuses attention in a

20     variety of situations in order to follow directions; complete

21     school assignments and remembers and organizes school-related

22     materials -- and these are examples of things that students

23     should be able to do -- concentrates on details and avoids

24     making careless mistakes; changes activities or routines without

25     districting self or others; sustains attention well enough to


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-01124-DEP Document 18 Filed 11/16/20 Page 13 of 19

                SHAQUANA H., O/B/O D.H., JR. v. SOCIAL SECURITY                10


 1     participate in group sports; read alone; and complete family

 2     chores; completes a transition task without extra reminders or

 3     supervision, for example, changing clothes after the gym or

 4     going to another classroom at the end of a lesson.

 5                  In this case, the finding of the Administrative Law

 6     Judge that plaintiff's son has less than marked limitation in

 7     this domain is supported by several pieces of evidence.         First

 8     is Dr. Shapiro's medical source statement.         The statement at

 9     page 288 indicates that plaintiff's son appears to have no

10     limitations in performing simple tasks.        He has -- appears to

11     have moderate limitations performing age appropriate complex

12     tasks.   He appears to have no limitations maintaining attention

13     and concentration for tasks.       He appears to have no limitation

14     regarding his ability to learn new tasks.         He appears to have

15     mild limitations regarding his ability to make age appropriate

16     decisions.

17                  The finding in this domain is also supported by the

18     conclusions of an agency consultant, Dr. Lieber-Diaz, rendered

19     on August 31, 2016, and found at pages 61 through 70 of the

20     Administrative Transcript.      At page 66, Dr. Lieber-Diaz

21     concludes that there's a less than marked limitation in this

22     area and at the time he had access to Dr. Shapiro's report, as

23     well as school district records, and -- although there is no

24     indication of precisely what those records are.          The -- and

25     clearly, they did not include Mr. Kerwin's report which came


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-01124-DEP Document 18 Filed 11/16/20 Page 14 of 19

                SHAQUANA H., O/B/O D.H., JR. v. SOCIAL SECURITY                 11


 1     later.

 2                 Mr. Kerwin -- Mr. Kerwin's report also supports the

 3     finding in this domain.      At page 241, there are listed 13

 4     categories and Mr. Kerwin finds only a serious problem in two

 5     categories, that would be focusing long enough to finish

 6     assigned activity or task and working at reasonable

 7     pace/finishing on time; and a very serious problem in one, that

 8     being working without distracting self or others.          It is true,

 9     as plaintiff points out, that at page 242 Mr. Kerwin notes that

10     the plaintiff's son needs a high level of support during

11     activities and tends to be disruptive and distract peers if he's

12     unsure how to do a task and that he needs to be in close

13     proximity to the teacher.

14                 The IEPs also appear to support this finding.          At

15     page 220, for example, the following is noted:         Denzel -- and

16     this is an IEP from June of 2008.       Denzel is highly engaged

17     during his interactive math lessons on the computer.            Denzel

18     always -- Denzel enjoys participating in kinesthetic activity

19     both inside and outside of the classroom.         He's demonstrated an

20     interest for building structures with a variety of objects such

21     as Legos.    The claimant's son has exhibited positive emotions

22     when he learns a new skill or answers a question correctly in

23     front of his peers.     He has shown a high level of interest in

24     coding in which he excels for his age.

25                 In social development, it is noted that the


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-01124-DEP Document 18 Filed 11/16/20 Page 15 of 19

                SHAQUANA H., O/B/O D.H., JR. v. SOCIAL SECURITY             12


 1     claimant's son has shown the ability to form positive

 2     friendships with peers and interact appropriately with adults.

 3     He is a student well liked by his peers and adults in the

 4     building.    He will set-up board games with his peers and has

 5     shown the ability to interact with friends appropriately.

 6                 In physical development, it was noted that he enjoys

 7     participating in kinesthetic activities.        Physical education is

 8     his favorite special in school.       He holds a high level of

 9     engagement during hands-on activities in the classroom, he

10     shows, I'm sorry -- and he shows an interest in building

11     structures with a variety of materials.

12                 And on page 221, and perhaps this is more appropriate

13     in the domain of caring for oneself, it's indicated that the

14     student does not need a behavioral intervention plan.

15                 The -- there's also support from the mother's

16     testimony concerning what he is capable of doing, his enjoyment

17     of video games, including racing video games.         The domain -- so

18     I find that there's substantial evidence to support the

19     conclusion regarding attending and completing tasks.

20                 I think it's a closer call with regard to caring for

21     yourself.    The Administrative Law Judge at page 23 and 24

22     addressed this domain and concluded that plaintiff has a less

23     than marked limitation in this area.        The report of teacher

24     Kerwin, the fifth grade teacher, of the ten categories broken

25     out on page 244 finds a serious problem in three and -- I'm


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-01124-DEP Document 18 Filed 11/16/20 Page 16 of 19

                SHAQUANA H., O/B/O D.H., JR. v. SOCIAL SECURITY              13


 1     sorry, in two and a very serious problem in three, including

 2     handling frustration appropriately, identifying and

 3     appropriately asserting emotional needs, and using appropriate

 4     coping skills to meet daily demands of a school environment.

 5     The -- I think the discussion on page 24 of why there was a

 6     finding of less than marked could have been more robust, but,

 7     again, it appears to be supported.

 8                 In this area, SSR 09-7p specifies that this domain

 9     considers a child's ability to maintain a healthy emotional and

10     physical state and includes how well children get their

11     emotional and physical wants and needs met in appropriate ways,

12     how children cope with stress and changes in environment, and

13     how well children take care of their own health, possessions,

14     and living area.     Examples of what a school aged child should do

15     in this area includes recognizes circumstances that lead to

16     feeling good and bad about himself, begins to develop

17     understanding of what is right and wrong and what is acceptable

18     and unacceptable behavior, demonstrates consistent control over

19     behavior and avoids behaviors that are unsafe, begins to

20     intimate more of the behavior of adults she knows -- he knows,

21     performs most daily activities independently, for example,

22     dressing and bathing, but may need to be reminded.          The mother's

23     testimony on that last point indicates that although the

24     plaintiff's son is perhaps not the best at matching clothes, he

25     is able to dress himself and groom.


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-01124-DEP Document 18 Filed 11/16/20 Page 17 of 19

                SHAQUANA H., O/B/O D.H., JR. v. SOCIAL SECURITY                14


 1                  The -- as I indicated before, the IEP from 2018

 2     indicates that no behavioral plan is needed.         When it comes to

 3     stress, Dr. Shapiro noted at page 288 that there is no

 4     limitation with regard to stress -- I'm searching for the

 5     precise language.     Ah, the last sentence.      There appear to be no

 6     limitations regarding his ability to deal with stress, that's at

 7     page 288.

 8                  The -- Mr. Kerwin's report is somewhat troubling, and

 9     I acknowledge that plaintiff has cited a case, Wells v.

10     Berryhill from the Western District of New York.          It's found at

11     2018 WL 3454687.     It is from Senior District Judge David G.

12     Larimer on July 18, 2018, that arguably would support a vacating

13     of the Commissioner's determination and a remand, but the focus

14     really is not on how I would have -- the Court would have

15     interpreted Mr. Kerwin's report and others and what finding I

16     would have made, but rather whether I can say that the

17     Administrative Law Judge's finding is supported by substantial

18     evidence.    There is considerable evidence that does support the

19     conclusion in this domain and, clearly, the evidence is

20     equivocal.

21                  I do note that Mr. Kerwin points out in this domain

22     that the plaintiff's son was extremely well behaved from

23     September 2017 to January 2018, that's at page 245 of the

24     Administrative Transcript, and that he apparently started acting

25     out and disrespecting his peers and teachers in February.         As


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-01124-DEP Document 18 Filed 11/16/20 Page 18 of 19

                                                                              15


 1     the Administrative Law Judge correctly pointed out, there's no

 2     indication from that entry that the situation that began in

 3     February of 2018 lasted or could be expected to last for

 4     12 months as required under the statute and regulation.

 5                 The focus, really, is on -- and I also note at page

 6     67, of course, Dr. Lieber-Diaz, who's an expert in the area of

 7     Social Security, based on his review of available materials,

 8     concluded there was less than marked limitation in this area.

 9                 The focus under Brault, really, is whether these two

10     findings of fact are such that a reasonable factfinder reviewing

11     this record would have to conclude that there was a marked or

12     better -- higher limitation in these two areas, and we are not

13     able to say that, another Court might disagree, as Judge Larimer

14     might under these circumstances, but applying the deferential

15     standard that controls, I conclude that the determination was

16     supported by substantial evidence and correct legal principles

17     were applied.    I'll, therefore, grant judgment on the pleadings

18     to the defendant and order dismissal of plaintiff's complaint.

19                 Thank you both for excellent presentations.         Stay

20     safe.

21                 MS. PALMER:    Thanks, your Honor.     You, too.

22                 MR. RAPPAPORT:     Thank you, your Honor.

23                 (Time noted:    1:51 p.m.)

24

25


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-01124-DEP Document 18 Filed 11/16/20 Page 19 of 19

                                                                        16


 1

 2                        CERTIFICATE OF OFFICIAL REPORTER

 3

 4

 5                    I, HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR,

 6     NYRCR, Official U.S. Court Reporter, in and for the United

 7     States District Court for the Northern District of New York, DO

 8     HEREBY CERTIFY that pursuant to Section 753, Title 28, United

 9     States Code, that the foregoing is a true and correct transcript

10     of the stenographically reported proceedings held in the

11     above-entitled matter and that the transcript page format is in

12     conformance with the regulations of the Judicial Conference of

13     the United States.

14

15                     Dated this 10th day of November, 2020.

16

17                     X________________________________________________

18                      HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR

19                      Official U.S. Court Reporter

20

21

22

23

24

25


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
